Citation Nr: 0413817	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from September 1976 to January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In May 2002, the RO sent a letter to the appellant requesting 
additional information about his psychiatric disorder, 
including a request for possible sources of evidence.  
Although the appellant has identified the Helen Ross McNabb 
Clinic and the Overlook Mental Health Center as sources of 
treatment, he has not provided releases for records of his 
treatment there.  However, the Board observes that Congress 
has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant." See Jaquay v. 
Principi, 304 F.3d 1276, 1280 (Fed. Cir. 2002); Hensley v. 
West, 212 F.3d 1255, 1262 (Fed. Cir. 2000); Nolen v. Gober, 
222 F.3d 1356, 1361 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1354-55 (Fed. Cir. 2002) (en banc) 
(While a claim is pending either before the RO or the Board, 
the relationship between the VA and veteran is non-
adversarial as well as pro-claimant.)  Therefore, the 
appellant should be offered a final opportunity to provide a 
release for these records or to provide copies of these 
records himself.  The appellant is nevertheless reminded that 
while VA has a duty to assist a claimant in the development 
of his claim, that duty is not "a one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).

Additionally, in approximately 1980 the appellant was granted 
disability benefits from the Social Security Administration 
(SSA).  The records considered by that agency in making a 
decision on the appellant's claim, including a copy of any 
decision itself, should be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003); 
see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  After securing any necessary release, 
the RO should obtain medical records for 
treatment of the appellant at the Helen 
Ross McNabb Clinic and the Overlook 
Mental Health Clinic from May 1979 to the 
present, both located in Knoxville, 
Tennessee.  Because of the appellant's 
psychiatric disorder, the appellant's 
representative is strongly encouraged to 
assist the appellant in completing the 
appropriate releases.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


